Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 20, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2009/0252917 A1) in view of Dolega (EP2671911A1).
With regards to claim 16, Weber discloses a molding having a fiber bundle (at least one fiber) located inside a needle-punched hole within the reactive foam (i.e., a fiber region FB2 arranged within the molding and surrounded by reactive foam), the fiber bundle projecting out from both sides of the molding (i.e., projecting from a first side at a fiber region FB1 and a second side at a fiber region FB3) (Weber: para. [0048]; Figs. 1-6). The language “wherein the reactive foam has been produced by a double belt foaming process or a block foaming process” constitutes product-by-process language. The claims are not limited to the performance of the recited product-by-process steps, but rather, only the structure implied by such steps. See MPEP 2113. In the present case, there is nothing within the current record suggesting that the claimed product-by-process language results in a particular nonobvious structural distinction over Weber.

Dolega discloses a thermoplastic foam formed by reactive extrusion, the thermoplastic foam having a plurality of elongated cells (anisotropic cells) which result in particular anisotropic properties (such as mechanical properties) (Dolega: abstract; para. [0005], [0007], and [0012]-[0013]; Fig. 4). The anisotropic cells further provide improved thermal insulation properties, and are conducive to providing desired properties in recycled materials (Dolega: abstract; para. [0005], [0007], and [0012]-[0013]). Dolega further discloses all of its cells as being elongated (i.e., anisotropic) (Dolega: Fig. 4). It is noted that Weber desires improvements to thermal insulation (Weber: para. [0004]-[0005]). Weber and Dolega are analogous art in that they are related to the same field of endeavor of foam composites for thermal insulation. A person of ordinary skill in the art would have found it obvious to have selected the reactive foam of Dolega in which 100% of the foam cells are anisotropic, thereby resulting in anisotropic mechanical properties, since such anisotropic properties are desired in applications of noise shielding and vibration dampening, since the cells of Dolega provide improve thermal insulation which is desired by Weber, and since the reactive foam process of Dolega enables the use of post-consumer plastics (Weber: para. [0004]-[0005]; Dolega: para. [0001]-[0002], [0005], [0007], and [009]-[0013]).
Regarding the language “wherein the reactive foam comprises cells, wherein the fiber (F) is rranged at an angle ϵ of greater than or equal to 60 degrees relative to the largest dimension (a-direction) of at least 50% of the cells of the reactive foam, it is noted that Weber depicts fiber arranged within each of its cells (Weber: Figs. 5 and 6). The depicted angle is substantially zero degrees relative to the largest dimension of each cell (i.e., the fibers are essentially parallel to the longest direction of each cell) (Weber: Figs. 5 and 6). Selection of an angle of substantially zero degrees would have been obvious, as such an angle is suggested in the figures of Weber (Weber: Figs. 5 and 6).

With regards to claim 20, 100% of the cells are anisotropic, which is within the claimed range of “at least 80%” (see above discussion).
With regards to claims 22 and 25, Weber discloses placing cover layers (i.e., layers S1) on opposite sides of the molding (Weber: para. [0051]-[0052]; Figs. 5-6; claims 1 and 7).
With regards to claims 23-24, the cover layers are at least partially formed by flatly placing the ends of the fiber bundles against the cellular material, wherein the fiber bundles are made of, for example, aramide, nylon, or polyester (i.e., organic fibers made of resin) (Weber: para. [0016] and [0048]-[0052]).
With regards to claim 26, Weber does not disclose any thermal processing steps in the formation of its molding (thereby meeting condition “v)”). However, it is further noted that the phrase “that has not been subjected to mechanical and/or thermal processing” constitutes product-by-process language. The claims are not limited to the performance of the recited product-by-process steps, but rather, only the structure implied by such steps. See MPEP 2113. In the present case, there is nothing within the current record suggesting that the claimed product-by-process language results in a particular nonobvious structural distinction over Weber and Dolega.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Dolega as applied to claim 17 above, and in further view of Herrington (US 2011/0086931 A1).
With regards to claim 19, Weber and Miller teach a molding as applied to claim 17 above. However, Weber and Miller do not appear to teach the foam as based on a polyurethane, a polyurea, or a polyisocyanurate, wherein the material is produced by the double belt foaming process having a first component of at least one polyisocyanate and the second component having at least one compound having isocyanate-reactive groups, and at least one blowing agent.
Herrington discloses a foamed composite material comprising a polyurethane formed by reacting a polyisocyanate with a polyol (i.e., a compound having groups which react with isocyanate), with blowing agent included as a further component (Herrington: abstract; para. [0003], [0012], [0046]-[0047]; claim 1). Herrington further discloses the polyurethane as suitable for use with fibers and capable of providing excellent mechanical properties and weathering stability (Herrington: para. [0002] and [0050]). In addition, Herrington teaches its composition as capable of further including renewable materials in the form of recyclable polyols (Herrington: para. [0020]-[0021]). Herrington, Weber, and Dolega are analogous art in that they are related to the same field of endeavor of fibrous foam composites. A person of ordinary skill in the art would have found it obvious to have selected the polyurethane material of Herrington for the reactive foam material of Weber and Dolega, in order to provide improved mechanical properties and weathering stability while further enabling the use of recyclable materials (Herrington: para. [0002] and [0020]-[0021]).
The recited double belt foaming process constitutes product-by-process language. The claims are not limited to the performance of the recited product-by-process steps, but rather, only the structure implied by such steps. See MPEP 2113. In the present case, there is nothing within the current record suggesting that the claimed product-by-process language results in a particular nonobvious structural distinction over Weber, Dolega, and Herrington.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Livingston et al (US 2014/0178204 A1) in view of Weber and Dolega.
With regards to claim 30, Livingston discloses a wind turbine rotor blade comprising first and second prefabricated layers 210 and 212, respectively, located on opposite sides of a mat 220 which comprises fibers.
Livingston does not appear to disclose the wind turbine rotor blade which has any of the features as required with respect to present claim 16 (with the exception that fibers are included within a molding).
Weber discloses a molding having a fiber bundle (at least one fiber) located inside a needle-punched hole within a central layer (i.e., a fiber region FB2 arranged within the molding and surrounded by reactive foam), the fiber bundle projecting out from both sides of the molding (i.e., projecting from a first side at a fiber region FB1 and a second side at a fiber region FB3) (Weber: para. [0048]; Figs. 1-6). Livingston and Weber are analogous art in that they are related to the same field of endeavor of composite fiber parts. A person of ordinary skill in the art would have found it obvious to have adopted the fiber configuration of Weber as discussed above in the wind turbine rotor blade of Livingston in order to provide improved mechanical reinforcement in addition to weight reduction (Weber: para. [0003]-[0005]). The language “wherein the reactive foam has been produced by a double belt foaming process or a block foaming process” constitutes product-by-process language. The claims are not limited to the performance of the recited product-by-process steps, but rather, only the structure implied by such steps. See MPEP 2113. In the present case, there is nothing within the current record suggesting that the claimed product-by-process language results in a particular nonobvious structural distinction over Weber.

Dolega discloses a thermoplastic foam formed by reactive extrusion, the thermoplastic foam having a plurality of elongated cells (anisotropic cells) which result in particular anisotropic properties (such as mechanical properties) (Dolega: abstract; para. [0005], [0007], and [0012]-[0013]; Fig. 4). The anisotropic cells further provide improved thermal insulation properties, and are conducive to providing desired properties in recycled materials (Dolega: abstract; para. [0005], [0007], and [0012]-[0013]). Dolega further discloses all of its cells as being elongated (i.e., anisotropic) (Dolega: Fig. 4). It is noted that Weber desires improvements to thermal insulation (Weber: para. [0004]-[0005]). Livingston, Weber, and Dolega are analogous art in that they are related to the same field of endeavor of foam composites for thermal insulation. A person of ordinary skill in the art would have found it obvious to have selected the reactive foam of Dolega in which 100% of the foam cells are anisotropic, thereby resulting in anisotropic mechanical properties, since such anisotropic properties are desired in applications of noise shielding and vibration dampening, since the cells of Dolega provide improve thermal insulation which is desired by Weber, and since the reactive foam process of Dolega enables the use of post-consumer plastics (Weber: para. [0004]-[0005]; Dolega: para. [0001]-[0002], [0005], [0007], and [009]-[0013]).






Response to Arguments
Applicant's arguments filed November 2nd, 2021, have been fully considered but they are not persuasive.
Applicant argues that there are several technical effects which are not suggested by the prior art. Applicant argues that the anisotropic foam cells are particularly advantageous for the application of the moldings according to the invention in various regards (rotor blades, transport sector, etc). Applicant argues that the moldings of the invention have high compressive strength, good vacuum stability, and sewing resistance, particularly due to the claimed angle. Applicant summarizes the objective technical problem. These arguments are not found persuasive as technical advantages derived from the claimed structure are not sufficient to sustain patentability, unless they are unexpected. Applicant’s arguments do not provide any evidence that such advantages amount to unexpected results. Furthermore, nothing in the arguments sustains reversible error.
Applicant argues that Weber does not hint at the solution to the technical problem of the invention. Applicant argues Weber does not use an anisotropic foam, and that there is nothing, starting from Weber, to pick a block foaming method or double belt foaming method. These arguments are not found persuasive as Weber was not relied upon to teach the claimed anisotropic foam. Dolega, instead, is used to teach an anisotropic foam. In addition, the claimed double belt framing process or block foaming process constitute product-by-process language. The prior art need not specifically teach these limitations, as long as the prior art possesses the structural features flowing therefrom. There is nothing on the current record evidencing a specific structural feature imparted by block foaming or double belt foaming not found in the prior art.
Applicant argues that Weber does not teach the claimed fiber angle. This argument is not found persuasive as, from the figures of Weber, it is clear that Weber depicts the claimed fiber angle.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783